NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         APR 28 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JONATHAN JASON RODRIGUEZ,                        No. 20-36006

                Plaintiff-Appellant,             D.C. No. 2:19-cv-00087-AC

 v.
                                                 MEMORANDUM*
BRAD CAIN; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                              for the District of Oregon
                    Karin J. Immergut, District Judge, Presiding

                             Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Oregon state prisoner Jonathan Jason Rodriguez appeals pro se from the

district court’s order denying his third motion for a preliminary injunction in his

42 U.S.C. § 1983 action alleging various constitutional claims. We have

jurisdiction under 28 U.S.C. § 1292(a)(1). We review for an abuse of discretion.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Jackson v. City & County of San Francisco, 746 F.3d 953, 958 (9th Cir. 2014).

We affirm.

      The district court did not abuse its discretion by denying Rodriguez’s third

motion for a preliminary injunction because Rodriguez failed to establish that he

was likely to suffer irreparable harm. See Boardman v. Pac. Seafood Grp., 822

F.3d 1011, 1022 (9th Cir. 2016) (explaining that “a plaintiff must demonstrate

immediate threatened injury as a prerequisite to preliminary injunctive relief”;

“[s]peculative injury does not constitute irreparable injury sufficient” to obtain a

preliminary injunction (alteration in original, citation and internal quotation marks

omitted)). In addition, Rodriguez’s third motion for a preliminary injunction

contained allegations concerning a nonparty officer. See Zepeda v. U.S. INS,

753 F.2d 719, 727 (9th Cir. 1983) (explaining that the scope of an injunction is

limited to the parties in the action).

      Rodriguez’s motion for an injunction, set forth in the opening brief, is

denied.

      AFFIRMED.




                                           2                                     20-36006